DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 11, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shutko (US 2014/0358429), and further in view of Lavoie (US 9,829,883).
Regarding claims 1, 11, and 20, Shutko discloses a system, method, and non-transitory medium for controlling a vehicle to position a trailer at a target position (controlling a vehicle to position a trailer at a target location and associated processing and storage; Shutko at Fig. 7, 14, 0040, 0054), comprising;
Presenting via a device an application engagement interface portion responsive to a first touch input (application displayed on center stack vehicle display when selected by user; Shutko at 0034).
Receiving an image of a trailer parking environment (trailer parking environment data received from imaging sensors; Shutko at 0041-0043).
Determining a target location for parking the trailer via the image of the trailer parking environment (target location for parking the trailer determined via user input on the touch screen on the composite image generated; Shutko at 0050).
Generating, based on the image, a trailer maneuver path for the vehicle and the trailer from a first trailer location to the target location (after finger trace is completed, a backing path for the vehicle and trailer is generated; Shutko at 0050).
Sending a configuration message to the vehicle, the configuration message comprising instructions for causing an autonomous vehicle controller to maneuver the trailer to the target position based on the trailer maneuver path (user touches softkey to accept the intended path and to command the vehicle to autonomously control the vehicle along the path; Shutko at 0051).
Shutko is silent as to the application running on a mobile device of the user.
Lavoie, in a similar invention in the same field of endeavor, teaches that a user may use an application on their mobile device to input a desired trailer maneuver path and command the vehicle to autonomously follow it (Lavoie at column 5 lines 14-67).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Shutko with the mobile device application of Lavoie.  Doing so would allow the user to have greater spatial awareness outside of the vehicle while planning the intended maneuver path for the trailer.

Regarding claims 4 and 14, the combination teaches identifying, based on the image, an obstacle along the trailer maneuver path to the target location; and displaying a user action message via the mobile device (Lavoie at column 5 lines 14-167) instructing a user action to remove the obstacle (warning generated for obstacle in path and user is prompted to create a new path without the obstacle; Shutko at 0051).

Regarding claims 6 and 16, Shutko discloses identifying, based on the image, an obstacle along the trailer maneuver path to the target location; and generating a modified trailer maneuver path to the target location by modifying the trailer maneuver path to avoid the obstacle (detecting obstacle, user inputs new path; Shutko at 0051).

Claim Objections
3.	Claims 2, 3, 5, 7, 8, 12, 13, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Subsequently, claims 9, 10, 18, and 19 are objected due to dependency on their respective claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        6 May 2022